Title: To George Washington from Edmund Randolph, 2 March 1795
From: Randolph, Edmund
To: Washington, George


        
          Monday March 2. 1795.
        
        E. Randolph has the honor of informing the President, that by one o’clock to-day he will be able to give him the sense of the senate, or at least of the most influential characters, respecting the time of meeting upon the treaty.
        The committee were sitting upon the Georgia business yesterday; and Col. Pickering was attending, as he promised. E. Randolph takes the liberty of suggesting to the President the necessity of immediately communicating to congress proper parts of Seagrove’s dispatches. Colo. Pickering undertook to have them ready by this morning.
      